11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Kasey Craig Melton,                          * From the 132nd District Court
                                               of Scurry County
                                               Trial Court No. 9321.

Vs. No. 11-17-00011-CR                       * March 8, 2018

The State of Texas,                          * Memorandum Opinion by Willson, J.
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J., sitting
                                               by assignment)

       This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
modify the judgment of the trial court to delete the assessments of $550 for
attorney’s fees and $3,750 for restitution. As modified, we affirm the judgment of
the trial court.